84 So.3d 451 (2012)
Juan PEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-4018.
District Court of Appeal of Florida, Fifth District.
April 5, 2012.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
*452 Pamela Jo Bondi, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.

ON MOTION FOR REHEARING.
PER CURIAM.
We grant the motion for rehearing filed by Appellant, Juan Perez, withdraw our earlier per curiam affirmance, and substitute the following opinion in its place.
We affirm and write to address only one issue. As to the Shelton[1] issue, we affirm based on Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court. State v. Adkins, 71 So.3d 184 (Fla. 2d DCA 2011), review granted, 71 So.3d 117 (Fla.2011). The mandate will be withheld pending final disposition of Adkins.
AFFIRMED.
SAWAYA, PALMER and JACOBUS, JJ., concur.
NOTES
[1]  Shelton v. Sec'y, Dep't of Corr., 802 F.Supp.2d 1289 (M.D.Fla.2011).